Putnam, J. (dissenting):
I am unprepared to apply the rule in the opinion when dealing only with compensatory damages. Can we say that, if an answer repeats a libelous charge, the plaintiff may not have compensatory damages ? To require malice' or bad faith as an ingredient, I submit, would cross the line between two different *495grounds to assess damage. If the answer repeats a charge, or some part of the original charge, plaintiff’s feelings are hurt thereby perhaps as much or more than at first, because of this reiteration. Can he not be compensated ? In 1827, Savage, Ch. J., declared as the settled practice in civil libels, “upon the trial, the jury are instructed, that if the plea is false, it is an aggravation of the offence, and calls for enchanced damages.” (Root v. King, 7 Cow. 613, 633.) If it be objected that such plea of justification, being after the date of the summons, constitutes an independent wrong, so that it cannot be considered (which virtually denies any recovery for such a plea), this objection would apply also to exemplary damages, which obviously may be incurred for conduct during the action. As said by Lord Esher : “The jury in assessing damages are entitled to look at the whole conduct of the defendant from the time the libel was published down to the time they give their verdict.” (Praed v. Graham, L. R. 24 Q. B. Div. 53, 55.)
The majority opinion would make malice and bad faith essentials for merely compensatory damages, which hitherto has not been the rule. (Fulkerson v. George, 3 Abb. Pr. 75; Fry v. Bennett, 3 Bosw. 200, 246.) With the best motive, a justification may damage the plaintiff’s reputation and injure his feelings. If the justification “is interposed in good faith, under an honest belief in the truth of the matter published and with reasonable grounds for such belief, it cannot be regarded as an aggravation beyond the real injury sustained by plaintiff.” (25 Oyc. 416.) As was said by Bosworth, Oh. J.: “ The true rule is that, if the defendant fails to justify, the plaintiff is entitled to recover, at all events, his actual damages.” (Fry v. Bennett, supra.) Punitive damages may depend upon wrongful motive. But compensatory damages follow the real injury regardless of motive. The quoted text from Oyc. has been declared in Fodor v. Fuchs (79 N. J. L. 529). (See, also, Rayner v. Kinney, 14 Ohio St. 283.)
Mills, J., concurred.
Judgment and order reversed and new trial granted, costs to abide the event.